NUMBER 13-14-00492-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                  IN RE PENSION ADVISORY GROUP, INC. AND
                              PAUL D. HINSON


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

      Before Chief Justice Valdez and Justices Garza and Longoria
                   Memorandum Opinion Per Curiam1

        Relators, Pension Advisory Group, Inc. and Paul D. Hinson, filed a petition for writ

of mandamus in the above cause on September 2, 2014 seeking to compel the trial court

to: (1) withdraw its order overruling relators’ objections to and affirming an omnibus order

issued by the special master, and (2) grant a de novo hearing and determination on the

issues addressed by that order. The Court requested and received a response to the




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
petition for writ of mandamus from the real parties in interest, Fidelity Security Life

Insurance Company and David Smith, who have also filed a motion for sanctions against

relators on grounds that they omitted an obviously important and material fact in the

petition and filed a record that was clearly misleading because of the omission of an

obviously important and material document. See TEX. R. APP. P. 52.11. The Court has

also received a reply to the response from relators.

       To be entitled to the extraordinary relief of a writ of mandamus, the relator must

show that the trial court abused its discretion and that there is no adequate remedy by

appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). The relator has the burden of establishing both prerequisites to mandamus

relief and this burden is a heavy one. In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003)

(orig. proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus,

the response thereto, and the reply, is of the opinion that relators have not shown

themselves entitled to the relief sought. Accordingly, the petition for writ of mandamus is

DENIED. See TEX. R. APP. P. 52.8(a). We have carefully considered the real parties’

motion for sanctions; however, the motion for sanctions is likewise DENIED.


                                                PER CURIAM

Delivered and filed the
16th day of September, 2014.




                                            2